Citation Nr: 0522555	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-11 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo, including 
as secondary to 
service-connected Type-II diabetes mellitus.  

4.  Entitlement to service connection for residuals of an 
injury to the right hand and ring finger.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to June 
1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from April and July 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the veteran's claims for 
service connection for bilateral hearing loss, tinnitus, 
vertigo, and residuals of an injury to the right hand and 
ring finger.

The veteran since has testified at a hearing at the RO in 
support of his claims.  He had the hearing in April 2005 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
The transcript of the proceeding is of record.

Unfortunately, further development is required before the 
Board can adjudicate the veteran's claims for service 
connection for tinnitus, vertigo, and residuals of an injury 
to the right hand and ring finger.  So, for the reasons 
discussed below, these claims are being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify him if further action is required on his part 
concerning these claims.  The Board, however, will go ahead 
and decide his claim for service connection for bilateral 
hearing loss.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for bilateral hearing loss and 
apprised of whose responsibility - his or VA's, it was for 
obtaining the supporting evidence, and all relevant evidence 
necessary for an equitable disposition of this claim has been 
obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed bilateral hearing loss 
during or as a result of his service in the military.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).



First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete his claim.  The April and July 2003 rating decisions 
appealed and the January 2004 statement of the case (SOC), as 
well as a November 2002 letter to the veteran, notified him 
of the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claim.  And the 
November 2002 letter, in particular, apprised him of the type 
of information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, he was provided a hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.  He was also provided 
several other opportunities to submit additional evidence in 
support of his claim - including following the RO's November 
2002 VCAA letter.  He also had an additional 90 days to 
identify and/or submit supporting evidence after 
certification of his appeal to the Board, and even beyond 
that with sufficient justification.  See 38 C.F.R. § 20.1304 
(2004).  So the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, the November 2002 letter apprising the veteran 
of the provisions of the VCAA was sent prior to initially 
adjudicating his claim for service connection for bilateral 
hearing loss.  So there was due process compliance with the 
holding and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) ("Pelegrini II"), where the United States Court 
of Appeals for Veterans Claims (Court) vacated its previous 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
("Pelegrini I").  See also VAOGCPREC 7-2004 (July 16, 2004) 
discussing the Court's holding in Pelegrini II.  In Pelegrini 
II, just as in Pelegrini I, the Court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Portland, and the RO did just that.  
Regardless, though, the undersigned VLJ also went over the 
provisions of the VCAA in relation to the veteran's claim 
during his April 2005 hearing - partly to ensure compliance 
with this law by tying up any loose ends concerning it.  This 
was before his appeal was recertified to the Board for 
adjudication.  So he already has been fully apprised of this 
law and given more than ample opportunity to identify and/or 
submit additional supporting evidence.  Consequently, there 
is no problem insofar as the timing of the VCAA notice, and 
the content of it is sufficient for the reasons stated above.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See 
also VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the November 2002 VCAA 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that he was otherwise fully notified of the need 
to give VA any evidence pertaining to the claim.  The 
November 2002 VCAA letter requested that he provide or 
identify any evidence supporting his claim for service 
connection for bilateral hearing loss.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (Requesting 
additional evidence supportive of the claim rather than 
evidence that pertains does not have the natural effect of 
producing prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists).

With respect to the VCAA letter of November 2002, the veteran 
was requested to respond within 30 days, but the letter 
informed him that he had up to one year to submit evidence.  
And it has been more than one year since the November 2002 
letter.  Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) 
was invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5301(a).  Thus, 
that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  



In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions are chronic, per se, and therefore will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.



And if there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's August 1966 Report of Medical History shows 
that he denied experiencing ear trouble, running ears, and 
hearing loss.  The contemporaneous Report of Medical 
Examination indicates that a clinical evaluation of his 
internal and external ear canals and ear drums was normal.  
Audiometric testing showed pure-tone thresholds were 15 
decibels at 500 Hertz, 10 at 1000, 2000, and 3000 Hertz, 5 
decibels at 4000 Hertz, and 10 decibels at 6000 Hertz, 
bilaterally.  (Note:  these audiometric findings are obtained 
by converting from ASA to ISO (ANSI) units).  

The June 1970 Report of Medical Examination for purposes of 
separation from the military shows that a clinical evaluation 
of the veteran's internal and external ear canals and ear 
drums was normal.  Audiometric testing was not performed, but 
a whisper voice hearing test showed that his hearing was 15 
out of 15 bilaterally.

Post-service medical records are entirely devoid of any 
audiometric testing results or diagnoses of hearing loss.  In 
fact, the only relevant medical record is a July 2003 VA 
medical record showing the veteran reported a history of 
tinnitus with hearing loss.

During his April 2005 hearing before the undersigned VLJ of 
the Board, the veteran testified that he had hearing loss due 
to noise exposure in service from jet engines, small arms and 
artillery fire.  He also testified that he wore hearing 
protection most, but not all, of the time.  He stated that he 
discussed his hearing loss with some of his doctors, but that 
he did not know whether any evaluations of his hearing loss 
were submitted, as he underwent the hearing evaluations 8 to 
10 years earlier.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss.  Under 38 C.F.R. § 3.385, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] 
operates to establish when a measured hearing loss is . . . a 
'disability' for which compensation may be paid, provided 
that the requirements for service connection are otherwise 
met . . .").  Furthermore, in Hensley, the Court indicated a 
veteran need not have met the requirements of this regulation 
while in service, only presently.  See Hensley, 5 Vet. App. 
at 158-59.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992). 

Here, though, there is no evidence the veteran even has 
bilateral hearing loss, let alone sufficient hearing loss to 
meet the threshold minimum requirements of 38 C.F.R. § 3.385 
to be considered an actual hearing disability by VA.  While 
the Board concedes there has not been full development of his 
military activities, including whether there was any possible 
noise exposure or other means for acoustical trauma, there is 
simply no evidence that he has ever been diagnosed or treated 
for bilateral hearing loss since service.  More 
significantly, there are no audiological results of record 
that show he has bilateral hearing loss that meets the 
requirements of 38 C.F.R. § 3.385.  And absent medical 
evidence of current disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C. § 1110 (formerly 
§ 310)).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996) and Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").

The only evidence suggesting the veteran has bilateral 
hearing loss related to his service in the military comes 
from him, personally.  And as a layman, he simply does not 
have the necessary medical training and/or expertise to 
diagnose hearing loss (to confirm he has it and of sufficient 
severity as required by § 3.385) or, even were the Board to 
assume for the sake of argument that he does, to determine 
the cause of his hearing loss.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  Because of this, the veteran's 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against the claim, meaning the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claim, so it must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.




REMAND

A review of the veteran's claims file indicates the RO has 
obtained most of his service medical records (SMRs).  
Nevertheless, the Board observes that his claims file does 
not contain an official Department of Defense Form 214 (DD 
Form 214) or any of his service personnel records.  In this 
regard, he testified before the undersigned Veterans Law 
Judge (VLJ) at his April 2005 hearing that he was exposed to 
noise from jet engines, small arms and artillery fire.  And 
in his VA Form 9 (Substantive Appeal to the Board), he stated 
that his military occupational specialty (MOS) during his 
service in Vietnam included fueling aircraft and working on 
jet engines.  However, there is no indication the RO ever 
sought his service personnel records, including a copy of his 
DD Form 214, from the National Personnel Records Center 
(NPRC) or the Defense Personnel Records Imaging System.  
These records could verify his MOS and any citations, badges, 
and/or medals received, as well as possible sources of noise 
or other acoustic trauma that he might have been exposed to 
while in the military.

VA must make a "reasonable effort" to obtain these and 
other relevant records.  And if, per chance, the RO did make 
a reasonable effort to obtain the veteran's service personnel 
records, but they were unavailable, there is no indication 
these records do not exist or that further attempts to obtain 
them would be futile.  See 38 U.S.C.A. § 5103A(b).  As VA has 
a duty to request all available and relevant records from 
Federal agencies, including service medical and personnel 
records, another search must be made for any additional 
service medical and personnel records that might be available 
for consideration in this appeal.  38 C.F.R. § 3.159(c)(2), 
(c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(because VA is deemed to have constructive knowledge of all 
VA records, such records are considered evidence of record at 
the time a decision is made); VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").

In addition, a VA examination is needed to obtain a medical 
opinion concerning the cause of the veteran's right hand and 
ring finger disorder - and, especially, whether this 
condition is somehow attributable to his service in the 
military.  His service medical records indicate he reported 
fracturing his right elbow and right wrist/hand prior to 
entering the military, and he made similar concessions during 
his more recent hearing in April 2005.  The acknowledgement 
of this preexisting condition, in service, was at a time 
contemporaneous to the events at issue, when there was no 
incentive, financial or otherwise, to fabricate information 
for personal gain.  Consequently, this type of evidence is 
generally given a significant amount of probative weight.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).

That said, also at the veteran's hearing, he testified that 
he injured his right hand and, in particular, his right ring 
finger during service in 1968 when he slipped and fell while 
refueling an aircraft and caught his ring finger on a rivet 
or screw.  He further testified that he sought treatment from 
a corpsman, who cut his class ring off and taped his finger 
before he returned to duty, although unfortunately the 
corpsman did not document this injury in the service medical 
records.  Likewise, more recent treatment records show 
evaluation for a traumatic flexion (Dupuytren's) contracture 
of the right hand ring finger and that the veteran had a 
"remote history" of an injury to the right hand ring finger 
in 1968.  This suggest the veteran's current symptoms may 
have initially manifested while he was on active duty in the 
military or, even if preexisting service, nevertheless 
increased in severity during service beyond their natural 
progression.  Thus, the evidence presently of record is 
unclear on the determinative issue of whether the veteran's 
right hand and right ring finger disorder was incurred or 
aggravated during service.  



The Board also notices the RO only considered the veteran's 
claim of entitlement to service connection for vertigo under 
the theory of direct service connection.  But in a statement 
attached to his initial claim, the veteran asserted that his 
vertigo is secondary to his bilateral hearing loss and 
tinnitus.  And at his travel Board hearing before the 
undersigned VLJ, he asserted that his vertigo is secondary to 
his 
service-connected Type-II diabetes mellitus.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Likewise, the veteran's representative clarified that the 
veteran intended to claim service connection for vertigo as 
secondary to his already service-connected diabetes mellitus 
at the time he filed his initial claim.  So the RO has not 
considered all possible theories of entitlement to service 
connection for the vertigo, especially on a secondary basis 
under § 3.310.  See also 38 U.S.C.A. § 5103A(a).   See, too, 
VA ADJUDICATION PROCEDURE MANUAL M21-1 (MANUAL 21-1), Part III, 
Chapter 1, and EF v. Derwinski, 1 Vet. App. 324 (1991).  
Concerning this, the RO did not request a VA examination in 
order to determine whether the veteran's vertigo is causally 
or etiologically related to his military service, 
including his service-connected diabetes mellitus (the 
medication he takes for it).

Moreover, the Board notes the veteran has complained of 
ringing in his ears (i.e., tinnitus) since at least September 
1998.  And that was when he first received a diagnosis of 
this condition.  He testified at his hearing that he had 
experienced ringing in his ears for far longer, since 1968.  
But there is no medical opinion of record indicating whether 
his tinnitus dates that far back, as alleged, and is causally 
or etiologically related to his service in the military, 
including any possible noise exposure while on active duty.

So the Board must obtain medical opinions to resolve these 
questions and decide this appeal.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ensure the veteran has been sent an 
appropriate VCAA letter concerning his 
claim of entitlement to service 
connection for vertigo, including as 
secondary to his already service-
connected diabetes mellitus in accordance 
with 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002).  (Note:  a VCAA 
letter already was sent in November 2002, 
but only concerning his claims for direct 
service connection.  So perhaps another 
VCAA letter is needed concerning his 
claim for secondary service connection 
for vertigo).

2.  Also request that the veteran 
complete and submit an NA Form 13055 so 
that the service department can 
reconstruct his service personnel 
records, if necessary.  The RO should 
also request that he complete and submit 
a "SF180" so that a copy of his DD Form 
214 can be obtained.

3.  Then submit a VA Form 21-3101, along 
with the veteran's completed NA Form 
13055, for processing to the appropriate 
Federal agencies, including the NPRC and 
the Defense Personnel Records Imaging 
System.  If no additional service records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of this fact.



4.  Schedule the veteran for a VA 
examination to determine the nature, 
severity, and etiology of his right hand 
and ring finger disorder.  And to 
facilitate making these determinations, 
have the examiner review all of the 
relevant evidence in the claims file, 
including a complete copy of this remand.  
Conduct all diagnostic testing and 
evaluation needed to make these 
determinations.  The examiner is 
requested to indicate whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) the veteran's 
current right hand and right ring finger 
disorder is causally or etiologically 
related to his service in the military - 
including whether his right hand and 
right ring finger disorder, 
if preexisting service, permanently 
worsened or otherwise increased in 
severity during service beyond its 
natural progression (i.e., was 
chronically aggravated).  This 
determination must take into 
consideration his medical history prior 
to, during, and since service.  
The examiner should discuss the rationale 
of the opinion.  If an opinion cannot be 
provided without resorting to pure 
speculation, please indicate this 
in the report.

5.  Also schedule the veteran for an 
appropriate VA examination to determine 
the nature, severity, and etiology of any 
vertigo that he may have.  And to 
facilitate making this determination, 
please review all relevant evidence in 
his claims file, including a copy of this 
remand.  Conduct all diagnostic testing 
and evaluation necessary to make this 
determination.  A medical opinion is 
specifically needed indicating whether it 
is at least as likely as not (i.e., 50 
percent or greater probability) that any 
current vertigo is causally or 
etiologically related to the veteran's 
period of active military service, 
including his already service-connected 
diabetes mellitus (e.g., the medication 
he takes for it).  The basis of the 
examiner's opinion should be fully 
explained with, if necessary, reference 
to pertinent evidence in the record.  If 
an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.

6.  As well, schedule the veteran for a 
VA examination to determine whether he 
currently has tinnitus.  If he does, the 
designated examiner is then requested to 
offer an opinion as to whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) the current 
tinnitus is causally or etiologically 
related to the veteran's service in the 
military, including any acoustic trauma 
he may have sustained while on active 
duty, but also taking into consideration 
his medical, occupational, and 
recreational history prior to and since 
service.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  
This includes a copy of this remand.  
Have the examiner discuss the rationale 
of the opinion.

7.  Then readjudicate the claims for 
tinnitus, vertigo, and right hand and 
finger disorders in light of any 
additional evidence obtained.  If the 
benefits sought are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.



The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of her until she is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


